Name: Decision No 7/74 of the EEC-Finland Joint Committee of 29 January 1974 amending Annex II to Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: nan
 Date Published: 1974-04-11

 Avis juridique important|21974D0411(05)Decision No 7/74 of the EEC-Finland Joint Committee of 29 January 1974 amending Annex II to Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 102 , 11/04/1974 P. 0022EEC/FINLAND AGREEMENT - THE JOINT COMMITTEE - DECISION No 7/74 OF THE JOINT COMMITTEE of 29 January 1974 amending Annex II to Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Finland, signed at Brussels on 5 October 1973; Having regard to Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, hereinafter referred to as 'Protocol No 3', and in particular Article 28 thereof; Whereas the processing of durum wheat into cereal-based products obtained by blowing or roasting, such as 'puffed rice' or 'cornflakes', should be considered to be sufficient processing within the meaning of Article 5 of Protocol No 3; whereas footnote 1 on the first page to Annex II to Protocol No 3 should therefore be amended, HAS DECIDED: Sole Article Footnote 1 on the first page of Annex II to Protocol No 3 concerning heading No 19.05, is replaced by the following: '( ¹) This rule does not apply where the use of maize of the zea indurata type or of durum wheat is concerned.' Done at Brussels, 29 January 1974. The ChairmanFor the Joint CommitteeP. TALVITIE The Secretaries O. RAUTIOJ. von GRUMME